UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 6, 2011 CLEAR CHANNEL OUTDOOR HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 1-32663 86-0812139 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 200 East Basse Road San Antonio, Texas 78209 (Address of principal executive offices) Registrant’s telephone number, including area code: (210)832-3700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition On May 6, 2011, Clear Channel Outdoor Holdings, Inc. issued a press release announcing its financial results for the quarter ended March 31, 2011.A copy of the press release is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d) Exhibits Press Release issued by Clear Channel Outdoor Holdings, Inc. on May 6, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CLEAR CHANNEL OUTDOOR HOLDINGS, INC. Date: May 6, 2011 By: /s/ Scott D. Hamilton Scott D. Hamilton Senior Vice President, Chief Accounting Officer and Assistant Secretary Exhibit Index Exhibit No. Description Press Release issued by Clear Channel Outdoor Holdings, Inc. on May 6, 2011
